Appeal by defendant from an order denying his cross motion for an order further modifying the final judgment of separation herein, as heretofore modified by an order of this court [see 266 App. Div. 867, 1011], by reducing the amount of alimony payable thereunder from twenty-five dollars a week to five dollars a week, or, in the alternative, to have the matter referred to an official referee for a hearing. Order modified on the law and the facts by striking out the words “ is in all respects denied ” and in place thereof inserting a provision granting the motion to the extent of referring the matter to an official referee to hear the issues presented by the affidavits and to report, with his opinion, to Special Term. As thus modified, the order is affirmed, without costs. The issues presented by the conflicting affidavits can best be determined by an oral hearing. Close, P. J., Hagarty, Carswell, Adel and Lewis, JJ., concur.